DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2, 8, 17-18 and 20-21 are cancelled.  
Claims 1, 3-7, 9-16 and 19 are pending.

Allowable Subject Matter
Claims 1, 3-7, 9-16 and 19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 19 are allowed since there is no prior teaches a liquid display device comprising a light-emitting element layer and an optical compensation layer disposed above cavity structure, wherein 
the optical compensation layer being configured to compensate for prevention of external light reflection at a display surface and compensate for change in color level of the display surface due to different viewing directions of the display surface, 
the optical compensation layer includes a dichroic pigment, the dichroic pigment has an elongated shape, the dichroic pigment is configured to absorb more light having a component of polarized light parallel with a longitudinal direction of the dichroic pigment than light having a component of other polarized light, and the dichroic pigment is placed in such a manner that the longitudinal direction is perpendicular to the display surface.  

Claims 1, 3-7 and 9-14 are allowed since they depend on the allowed claim 1.

Claim 15 is allowed since there is no prior teaches a liquid display device comprising a light-emitting element layer and an optical compensation layer disposed above cavity structure
the optical compensation layer being configured to compensate for prevention of external light reflection at a display surface and compensate for change in color level of the display surface due to different viewing directions of the display surface, 
the optical compensation layer includes a louver film, a retardation film, and a polarizer and compensates for the change in color level, the louver film is a semi-transparent color, and the color of the louver film compensates for dependence on viewing angle of luminescent color of the light-emitting element layer.  

Claim 16 is allowed since they depend on the allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohta et al. (US 4641156) disclose a liquid crystal light shutter comprising dye particles 6 change their arrangement, associating with the liquid crystal particles 2.  Since the dichroic dye of p type absorbs light in the direction of its long axis more than in the direction of its short axis, almost all of polarized light 7 which enters into the dye particles 6 arranged parallel to one another along the liquid crystal particles 2 is absorbed by the dye particles 6 in a case where the incident light 5 is monochromatic having same wavelength as the absorbing one of the dichroic dye of p type, thereby emitting almost no light.  Therefore, the liquid crystal light shutter 4 is under the state of its being closed.
Palffy-Muhoray (US 6239778) disclose a variable light attentuating dichroic dye guest-host device comprising a guest dichroic dye 24 in a liquid crystal host material 22.  Dichroic dye 24 can be any organic molecule (or mixture of molecules) whose 
Lee (US 20120257123) discloses an LCD light-reducing apparatus comprising the nematic liquid crystal molecules 112 are arranged in a helical structure rotated by 180 degrees corresponding to the 1/2 pitch of the cholesteric phase over the entire liquid crystal layer 110; the positive dye molecules 113 are aligned parallel to the nematic liquid crystal molecules 112; and thus the nematic liquid crystal molecules and dye molecules are uniformly arranged through the whole 360 degrees azimuth angle on the plane parallel to the substrate due to the symmetry of the heads and the tails thereof.  Accordingly, the intensity of the light that passes therethrough is uniform regardless of the polarization direction of incident light (Oin).  Moreover, as incident light (Oin) travels in a direction orthogonal to the dichroic dye molecules, the light absorption has a maximum, whereas the transmitted light (Oout) has a minimum value. Li et al. 
Li et al. (US 20120293733) disclose an electrically switchable optical absorber 601 is added in adjacent to each CLC device 200.  The electrically switchable optical absorber 601 may have an optical attenuation that is electrically controlled.  The absorber 601 may be formed from electro-optically active material such as nematic liquid crystal material doped with a dichroic dye or dyes.  In this dye doped nematic liquid crystal based switchable optical absorber, both the liquid crystal and dye molecules may have.  The longer axis of the dye may absorb more light than its shorter axis.  When the longer axis of both liquid crystal and dye is along, i.e., in parallel to, the light propagation direction, the absorber exhibits the minimum light attenuation.  When the longer axis of both liquid crystal and dye is perpendicular to the light propagation direction, the absorber may exhibit heavier light attenuation.  The longer axis of the dye and liquid crystal may also be controlled neither parallel nor perpendicular to the light propagation direction by supplying an appropriate voltage from an electrical power device.  In this situation, intermediate light absorption may be obtained.  The orientation of the longer axis of the liquid crystal and the dye may be controlled by changing the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871